Title: Abigail Adams to Mary Smith Cranch, 12–14 December 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Philadelphia decbr 12 1790
I have received your two kind Letters one dated in october the 30 day I think & the 14 of Novbr as the last came by a private Hand it did not reach me till last Evening. you will suppose that I might have written to you long e’er this, but as my letters would only have been a detail of grivences and troubles I was reluctant at taking my pen, and put it of from day to day. I reachd this city after 5 days journey. I was so weak as to be able to travel only 20 miles a day, but I gaind strength daily and was much better when I got here than when I set out; my Furniture arrived the day before me. I came up to the House expecting to have found every thing in readiness to put up the furniture agreable to promise but how was I dissapointed to find the painters with their Brushes and some of the most necessary matters untouch’d the House had not been inhabited for four years & being Brick you may judge of the state of it. we had fires made in every part, the furniture must come in, and we must inhabit it unfit as it was for to go with 14 or 16, for Brislers family were all with me, to Lodings was much beyond my Revenue’s I expected to suffer. We got in on fryday— on the Monday following Louissa was taken sick I gave her a puke & set her up again, but on the thursday following Polly Tailor was taken sick with a voilent Plurisy fever confined to her Bed bled 3 times puked & Blisterd; and tho it is a month she has got no further down stairs than to my chamber for after the fever left her the old Ague took her in her Head and face. She is however upon the mending order, but this is not the worst of all my troubles. Thomas has been 18 days totally deprived of the use of his Limbs by the acute Rhumatism, attended with great inflamation and fever. the fever has abated after having been 3 times Bled puked and many other applications he is yet unable to help himself. he is carried from his Bed to the Settee & fed like an infant. I have not left his Chamber excepting a nights and meal times for the whole time. the disorder seazd his Breast as well as his Limbs and produced all the complaints of Gravel by affecting his kidneys. I never knew him half so sick in my Life. I will not lay either of the disorders to this place tho I believe they were hastned & renderd worse by the dampness of the House. Polly has had 2 Fevers of the same kind since she has been with me, & Thomas Rhumatism has been comeing on for some time, yet they were peculiarly unfortunate to attack them at the time of Removal. dr Rush has attended them and I have found him a kind Friend as well as Physician. I will not detail to you that in the midst of all this, the Gentlemen and Ladies solicitious to manifest their respect were visiting us every day from 12 to 3 oclock in the midst of Rooms heepd up with Boxes trunks cases &c. thanks to a kind Providence I have got through the worst I hope of my difficulties and am in tolerable Health tho much fallen away in flesh I have a source of anxiety added to my portion on my dear daughters account, col smith having saild last week for England his going was sudden and unexpected to us, but some private family Debts which were due in England to his Fathers estate was one motive, and some prospects of assisting his Family by his voyage was a still further motive. I do not know what has really been the cause why he has been so poorly provided for in the distribution of offices. the P—— has always said that he was sensible to his merrit & meant to Provide for him, but has not yet seen the way open to do it; She poor Girl is calld to quite a different trial from any she has before experienced, for tho the col was once before absent, she was in her Fathers House. now she writes that she feels as if unprotected, as if alone in the wide world one of his Brothers & sisters remain with her during the cols absence. I have Johnny here with me, and would gladly send for her, to pass the winter with me, but a young Baby and some other obstacles prevent. pray my dear sister write to her and comfort her. no station in Life was ever designd by providence to be free from trouble and anxiety. the portion I believe is much more equally distributed than we imagine. Guilt of conscience is the work of our own Hands and not to be classed with the inevitable evils of Humane Life.—
Decbr 14
I wrote thus far on sunday. Thomas is very little better. Charles got here on saturday and is a great assistance to me. I want my dear sisters & cousins. notwithstanding I have been such a Mover. I feel in every New place more & more the want of my own near & dear connexions. I hope to see you all next spring. pray let my son J Q A know that his Brother is sick, that we should be glad to have him come here in Janry or this Month if more convenient to him, but that I cannot write to him till the Next post— adieu I have only time to say yours / as the Post is going
A Adams
